           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA
NATIVE EXPLORATION OPERATING, )
LLC, a foreign limited liability company, )
                                          )
             Plaintiff,                   )
                                          )
-vs-                                      )         Case No. CIV-19-1176-F
                                          )
9SPOT ENERGY, LLC, a foreign limited )
liability company,                        )
                                          )
             Defendant.                   )

                                     ORDER

      The court is in receipt of the Second Amended Complaint filed under seal on
January 6, 2020. Doc. no. 9. As previously advised, the citizenship of plaintiff, a
limited liability company, is determined by the citizenship of its members. See,
Spring Creek Exploration & Production Company, LLC v. Hess Bakken Investment,
II, LLC, 887 F.3d 1003, 1014 (10th Cir. 2018). According to the Second Amended
Complaint, plaintiff’s sole member is Native Exploration Holdings, LLC, which is
also a limited liability company. Therefore, Native Exploration Holdings, LLC’s
citizenship is determined by the citizenship of its members. Although the Second
Amended Complaint discloses the four members of Native Exploration Holdings,
LLC, two of those members are limited partnerships, one is a limited liability
company and one is a corporation. The Second Amended Complaint provides the
required jurisdictional information for the corporation but not the required
jurisdictional information for the limited partnerships and the limited liability
company.
      The Second Amended Complaint fails to identify the members of the limited
partnerships (both general and limited partners), see, Carden v. Arkoma Associates,
494 U.S. 185, 195-196 (1990), and the citizenship of those members. It also fails to
identify the members of the limited liability company and the citizenship of those
members. If any member of the limited partnerships or limited liability company is
an individual, the individual and the state where the individual is a citizen (as
opposed to a resident) must be identified. If any member is a business entity, then
the business entity must be identified and the required jurisdictional information
pertaining to that business entity must be identified.
        Plaintiff must trace the citizenship of its member, Native Exploration
Holdings, LLC, through “however many layers [] there may be.” See, D.B. Zwirn
Special Opportunities Fund, L.P. v. Mehrotra, 661 F.3d 124, 127 (1st Cir. 2011).
        Accordingly, plaintiff is DIRECTED to file, within seven business days, a
Third Amended Complaint, which provides all missing jurisdictional information
with respect to its sole member, Native Exploration Holdings, LLC. The Third
Amended Complaint may be filed under seal.
        IT IS SO ORDERED this 7th day of January, 2020.




19-1176p003.docx




                                          2
